DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 07/23/2021 after the final rejection of 04/27/2021 and the advisory action of 06/29/2021. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Applicants’ RCE submission is therefore entered. No claims have been added or cancelled in this submission, but claim 1 has been amended. Thus claims 1-7 are currently pending for reconsideration by the Examiner and are examined below.

Response to arguments and amendments

2.	The Applicant’s arguments in conjunction with the submitted amendments have been fully considered, but they are moot in light of new grounds of rejection as necessitated by the amendments presented in this latest response. 

Double Patenting
3.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed e-terminal disclaimer (e-TD) in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of 
Claims 1-7 of the instant Application are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 8-20 of co-pending application 16385528 (U.S. Patent Application Publication # 2020/0334333 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than those of 16385528 and hence the claims of 16385528 can anticipate those of the present invention. That is, the claims of 16385528 contain every limitation of the claims of the present application and thus the claims of the present application are obvious variants thereof. It should be noted that this is in fact a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

As an example; claim 1 of the instant application and claim 8 of application # 16385528 both contain steps for ingesting a plurality of forms from a given domain, extracting indicators of required input fields from the ingested plurality of forms, generating a required input list based on the extracted indicators of the required input fields to update a size of the required input list, wherein the required input list is automatically filtered using metadata to filter out a date, a login ID and a phone number, wherein sensitive terms are automatically removed, wherein an individual's identity is validated using only a name and date 

One of ordinary skill in the art would recognize that it would have been obvious at the time of the invention to drop narrower limitations in order to have a patent with wider applicability and freedom to operate. In other words, the narrower claim 1 of 16385528 anticipates the broader claim 1 of the instant application.  Also removal of the additional steps is obvious:  In re Karlson, 136 USPQ 184 (1963):  "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before". 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (U.S. Patent Application Publication # 2009/0254347 A1) in view of Mazza (U.S. Patent Application Publication # 2019/0182382 A1) further in view of Lynch (U.S. Patent Application Publication # 2013/0077774 A1) and in further view of Casse (U.S. Patent Application Publication # 2015/0302223 A1). Moore is already of the record, having been disclosed by the Applicants in their IDS.

With regards to claim 1, Moore teaches a processor-implemented method for form-based conversation system design, the method comprising ingesting, by a processor, a plurality of forms from a given domain (Figure 2, teaches a computer based system, such a system inherently contains a processor and Figures 1 and 3 along with para 22, teach processing a Web page 120 of a Web application into a document object model or DOM 130 produced by a content browser rendering the Web page 120); 

extracting indicators of required input fields from the ingested plurality of forms (Para 22 and figure 1, further teach that the DOM 130 can define within the Web page 120 one or more different input fields 180A, 180B, 180N. Each of the input fields 180A, 180B, 180N can include a core, hidden attribute, such as a title);

generating a required input list based on the extracted indicators of the required input fields to update a size of the required input list (Para 23 and figure 1, teach that voice enablement widget 190 can process speech input 150 provided by end user 110 for a given one of the input fields 180A, 180B, 180N);

determining transactional intents based on the required input list (Para 23 and figure 1, further teach that upon received of speech input 150 from end user 110, it can be determined whether or not a grammar has been specified for the given one of the input fields 180A, 180B, 180N. If not, a grammar 140 can be generated for the given one of the input fields 180A, 180B, 180N by referring to a corresponding core attribute for the given one of the input fields 180A, 180B, 180N);

Para 33 and figure 4, teach that in block 420, the end user can be prompted for voice input for the empty input field);

However, Moore may not explicitly detail the limitation wherein branches are generated in the dialog flow for each of the determined transactional intents, and an intent to transfer out to a human operator is determined for and added to at least one branch. This is taught by Mazza (Paragraphs 143-154 along with figures 5 and 7B, teach a chat-bot that is configured with a dialogue graph, where each node specifies a phrase or phrases that the chat-bot should send to a customer, and where the edges indicate classes of customer responses. To select which outgoing edge to follow, the chat-bot classifies the customer input and selects the edge that best matches the classification of the customer input. If there are no plausible matches, then the chat-bot asks for clarification or transfer the chat to a human agent);

Moore and Mazza can be considered as analogous art as they belong to a similar field of endeavor in interactive voice response systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Mazza (generating branches for each determined transactional intents and the ability to transfer out to a human operator) with those of Moore (Automated form filling) so as to reduce the time and cost of configuring an interactive voice response system for the particular needs of a Mazza, para 50);

Moore and Mazza may not explicitly detail the limitation wherein the required input list is automatically filtered using metadata to filter out a date, a login ID and a phone number, wherein sensitive 2 of 10U.S. Application No.: 16/385,528 terms are automatically removed. This is taught by Lynch (Para 27, teaches that incoming calls and texts may be filtered to be delivered according to the password-protected masked notification routine. Filtering may be based on a time and date and on a phone number of an incoming phone call or text message);

Moore, Mazza and Lynch can be considered as analogous art as they belong to a similar field of endeavor in voice communication systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Lynch (filtering out a date, a login ID and a phone number) with those of Moore and Mazza (Voice communication systems) so as to limit unwanted notifications and communications to users thereby reducing undue stress and anxiety to said users (Lynch, paragraphs 25-26);

Moore, Mazza and Lynch may not explicitly detail the limitation wherein an individual's identity is validated using only a name and date of birth information. This is taught by Casse (Para 11, teaches that identification information 

Moore, Mazza, Lynch and Casse can be considered as analogous art as they belong to a similar field of endeavor in voice communication systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Casse (identity validated using name and date of birth) with those of Moore, Mazza and Lynch (Voice communication systems) so as to enables different levels of security/access/roles wherein different sets or subsets of patient data can be associated with different identification information (Casse, para 84).

5.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Mazza and further in view of Raj (U.S. Patent Application Publication # 2008/0235567 A1).

With regards to claim 2, Moore, Mazza, Lynch and Casse may not explicitly detail the limitation further comprising parsing forms that contain commonality of important input fields. However, this limitation is taught by Raj (Para 47 and figure 1, teach that when crawling the web, a web crawler follows hyperlinks from web page to web page in order to index the content of each page. As part of the crawling process, crawlers typically parse the HTML document underlying each page, and build a DOM or Document Object Model that represents the Paragraphs 52-55 and figure 1, further teach a form abstraction builder 134 that groups different fields together based on one or more common properties of the fields. In one embodiment, these grouped fields are treated as a single field. The purpose is to place related fields into a group. In other words, the textual content and fields indicate some commonality);

Raj also teaches analyzing the plurality of forms in comparison to the parsed forms (Paragraphs 52-55 and figure 1, further teach that the form abstraction builder 134 analyzes HTML. The HTML specification defines the following control types: buttons, checkboxes, radio buttons, menus, text input, file select, image, password, object, embed, text area, and field-set. The commonalities are based on information in the HTML, or other language, that describes the form. The commonalities might be based on some explicit information such as the text that forms attributes and tags).

Moore, Mazza, Lynch, Casse and Raj can be considered as analogous art as they belong to a similar field of endeavor in information retrieval systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Raj (Parsing common field between different forms) with those of Moore, Mazza, Lynch and Casse (Voice communication systems) so as to provide improved techniques for filling in forms automatically and intelligently using a valid combination of values (Raj, para 15). 


With regards to claim 4, Moore, Mazza, Lynch and Casse may not explicitly detail the limitation further comprising utilizing domain kits associated with each industry to determine critical elements of each form. However, this limitation is taught by Raj (Para 50 and figure 1, teach that a form is identified based on analysis of terms in the document 101. Form classifier 112 analyzes information associated with the electronic document 101 e.g., metadata and compares such information with a dictionary 106 containing domain-specific terms, in an attempt to classify the form to a particular domain. Para 14, teaches domain-specific crawlers, also referred to as "vertical crawlers" to access dynamic content). 

Moore, Mazza, Lynch, Casse and Raj can be considered as analogous art as they belong to a similar field of endeavor in information retrieval systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Raj (Use of domain kits to access information pertaining to forms) with those of Moore, Mazza, Lynch and Casse (Voice communication systems) so as to provide improved techniques for filling in forms automatically and intelligently using a valid combination of values (Raj, para 15). 

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Mazza further in view of Lynch in further view of Casse and further in view of Singolda (U.S. Patent Application Publication # 2010/0293048 A1).

With regards to claim 3, Moore, Mazza, Lynch and Casse may not explicitly detail the limitation further comprising in response to updating the size of the required input list, filtering out general data that is obtainable regardless of the ingested forms. However, this limitation is taught by Singolda (Para 195 and figure 7, teach that in stage 702, the words in the provided text are ranked in importance. In stage 704, redundant text is filtered out to give the base terms for enrichment). 

Moore, Mazza, Lynch, Casse and Singolda can be considered as analogous art as they belong to a similar field of endeavor in information retrieval systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Singolda (Filtering of common data) with those of Moore, Mazza, Lynch and Casse (Voice communication systems) so as to achieve greater capabilities in performance and modularity of the automated form filling system (Singolda, para 92). 

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Mazza further in view of Lynch in further view of Casse and further in view of Wang (U.S. Patent Application Publication # 2017/0220540 A1).

With regards to claim 5, Moore, Mazza, Lynch and Casse may not explicitly detail the limitation further comprising removing sensitive terms found in the Wang (Para 56 and figures 1-2A, teach that the data mining modules 102 include an outlier detection module 202A to detect and filter out outliers including, noise, typographical errors, irrelevant data, etc. from the input data. The outlier detection module 202A may further detect and filter out specific data such as personal information, sensitive information and negative information). 

Moore, Mazza, Lynch, Casse and Wang can be considered as analogous art as they belong to a similar field of endeavor in information retrieval systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Wang (removal of sensitive information from electronic forms filling input) with those of Moore, Mazza, Lynch and Casse (Voice communication systems) so as to remove any information that may lead to any undesired effects (Wang, para 56). 

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Mazza further in view of Lynch in further view of Casse and further in view of Clifford (U.S. Patent Application Publication # 2014/0229815 A1).

With regards to claim 6, Moore, Mazza, Lynch and Casse may not explicitly detail the limitation further comprising removing inputs that are present in multiple forms from an organization. However, this limitation is taught by Clifford (Para 74 and figure 1A, teach that in some organizations such as the NHS in the UK, a local domain may also be allowed to remove data input fields from a form). 

Moore, Mazza, Lynch, Casse and Clifford can be considered as analogous art as they belong to a similar field of endeavor in information retrieval systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Clifford (removal of sensitive information from electronic forms filling input) with those of Moore, Mazza, Lynch and Casse (Voice communication systems) so as to incorporate variations which accommodate specific local data requirements (Clifford, para 71). 

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Mazza further in view of Lynch in further view of Casse and further in view of Papineni (U.S. Patent # 6246981 B1).

With regards to claim 7, Moore, Mazza, Lynch and Casse may not explicitly detail the limitation further comprising integrating the generated dialog flow with already existing dialog flow systems. However, this limitation is taught by Papineni (Col 10, lines 43-53 and figure 1, teach that the dialog manager also maintains a store of messages to be sent to the user via the hub 10. At the end of its turn, the dialog manager 40 concatenates the messages in the message store and sends them to the hub 10 for further interpretation and delivery to the user. For example, at the end of a turn, the message store may contain two 

Moore, Mazza, Lynch, Casse and Papineni can be considered as analogous art as they belong to a similar field of endeavor in interactive voice response systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Papineni (combining of dialog flows in interactive voice response systems) with those of Moore, Mazza, Lynch and Casse (Voice communication systems) so as to provide a versatile dialog manager which can interact with a user to perform a wide variety of tasks (Papineni, col 2, line 65 to col 3, line 5). 

Conclusion

10.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Drolshagen (U.S. Patent Application Publication # 2017/0019400 A1), Henein (U.S. Patent Application Publication # 2019/0188409 A1). These references are also included in the PTO-892 form attached with this office action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)